                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                       Case No. 16-cv-06050-LHK (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         REVISED ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                  10     UBER TECHNOLOGIES, INC.,
                                                                                            Re: Dkt. No. 240
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Uber Technologies, Inc.’s (“Uber”) Revised Administrative

                                  14   Motion to File Under Seal (“Motion”). ECF 240. Uber seeks to seal certain confidential

                                  15   information that it submitted to the Court in connection with the Parties’ May 23, 2019 joint

                                  16   discovery letter regarding Uber’s renewed motion to strike Plaintiff X One, Inc.’s (“X One”)

                                  17   response to Uber’s Interrogatory No. 11 and X One’s infringement contentions. ECF 153. In

                                  18   particular, Uber seeks to seal Exhibit B to the joint letter, which is Uber’s Supplemental

                                  19   Responses to X One’s Third Set of Interrogatories (Nos. 9–20). ECF 152-6. Uber previously

                                  20   moved to seal the entirety of Exhibit B. ECF 152. However, the Court denied Uber’s motion to

                                  21   seal Exhibit B without prejudice after finding that Exhibit B is not limited to a discussion or

                                  22   excerpts of Uber’s source code. ECF 234. The Court further ordered that Uber may submit a

                                  23   revised motion to seal Exhibit B after narrowly tailoring its motion to only sealable material. Id.

                                  24   On July 24, 2019, Uber filed a revised motion to seal Exhibit B. ECF 240.

                                  25          Courts recognize a “general right to inspect and copy public records and documents,

                                  26   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  27   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  28   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of
                                   1   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                   2   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                   3   court records depends on the purpose for which the records are filed with the court. A party

                                   4   seeking to seal court records relating to motions that are “more than tangentially related to the

                                   5   underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For

                                   6   Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to

                                   7   motions that are “not related, or only tangentially related, to the merits of the case,” the lower

                                   8   “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party

                                   9   moving to seal court records must also comply with the procedures established by Civil Local

                                  10   Rule 79-5.

                                  11          Here, the “good cause” standard applies because the information Uber seeks to seal was

                                  12   submitted to the Court in connection with a discovery dispute, rather than a motion that concerns
Northern District of California
 United States District Court




                                  13   the merits of the case. Having considered the Motion, the declaration of Thomas J. Pardini

                                  14   (ECF 240-1) submitted in support thereof, the pleadings on file and Uber’s efforts to narrowly

                                  15   tailor it sealing requests, the Motion is hereby GRANTED.

                                  16          The Court finds that the redacted portions of Exhibit B to the joint discovery letter

                                  17   (ECF 152-6; ECF 240-2) contain highly confidential information regarding the functionality and

                                  18   operation of Uber’s source code, as well as the names of various internal services and software

                                  19   modules in Uber’s source code. Pardini Decl. ¶ 2. Disclosure of this information would harm

                                  20   Uber’s competitive standing in the ride-sharing industry by revealing insights into the operation

                                  21   and functionality of Uber’s source code. Id. Other portions of Exhibit B contain confidential

                                  22   information regarding the locations of Uber’s data centers and the internal code names for various

                                  23   versions of Uber’s applications. Id. at ¶ 3. Uber maintains the confidentiality of this information

                                  24   to protect data security and allow its internal projects to develop freely without competitive harm

                                  25   or interference. Id. Accordingly, the Court GRANTS Uber’s motion to seal the redacted portions

                                  26   of Exhibit B.

                                  27   ////

                                  28   ////
                                                                                          2
                                   1          IT IS HEREBY ORDERED that the following materials should be sealed and that

                                   2   counsel for Uber may file the following materials under seal.

                                   3

                                   4         Document             Text to be Sealed              Basis for Sealing Portion of Document

                                   5                           Page 9, lines 1–6

                                   6                           Page 15, line 6–page 18,       The proposed redacted portion contains highly
                                                               line 28                        confidential information regarding the
                                   7                                                          functionality and operation of Uber’s source
                                                               Page 24, line 2–page 27,       code, as well as the names of various internal
                                   8                           line 24                        services and software modules in Uber’s
                                   9                                                          source code. Pardini Decl. ¶ 2. Disclosure of
                                                               Page 32, lines 1–4             this information would harm Uber’s
                                  10                                                          competitive standing in the ride-sharing
                                             Exhibit B to      Page 33, lines 14–25           industry. Id. Other portions of Exhibit B
                                  11       Joint Discovery                                    contain confidential information regarding the
                                                Letter         Page 55, lines 7–20            locations of Uber’s data centers and the
                                  12
Northern District of California




                                                                                              internal code names for various versions of
 United States District Court




                                  13                           Page 57, lines 13–15,          Uber’s applications. Id. at ¶ 3. Uber
                                                               17–18                          maintains the confidentiality of this
                                  14                                                          information to protect data security and allow
                                                               Page 59, line 14–              its internal projects to develop freely without
                                  15                           page 60, line 4                competitive harm or interference. Id.
                                                                                              Accordingly, Uber may file these portions of
                                  16
                                                               Page 62, lines 7–8             Exhibit B under seal.
                                  17
                                                               Page 64, lines 10–16
                                  18
                                  19

                                  20          SO ORDERED.

                                  21

                                  22   Dated: August 2, 2019
                                  23

                                  24

                                  25                                                                   SUSAN VAN KEULEN
                                                                                                       United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          3
